Citation Nr: 1206892	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-40 081	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease. 

2.  Entitlement to service connection for arthritis of the cervical spine. 

3.  Entitlement to service connection for bilateral shoulder arthritis. 

4.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from June 1949 to August 1958.

This case arises to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for lumbar spine degenerative disc disease, cervical spine arthritis, arthritis of both shoulders, and for residuals of a head injury. 

In July 2010, the Board remanded the case for development.

In June 2011, a VA examiner recommended further evaluation by a psychologist or psychiatrist to explore a possible connection between service-connected traumatic brain injury and obvious cognitive and/or psychiatric conditions, tinnitus, and hearing loss.  This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent evidence tending to relate lumbar spine degenerative disc disease to active military service has not been presented.  

2.  Competent evidence tending to relate arthritis of the cervical spine to active military service has not been presented. 

3.  Competent evidence tending to relate arthritis of either shoulder to active military service has not been presented. 

4.  Competent evidence tending to relate mild traumatic brain injury as a residual of a head injury in active military service has been presented. 


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Arthritis of the cervical spine was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Arthritis of either shoulder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Mild traumatic brain injury as a residual of a head injury was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in a December 2007 notice letter sent to the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice letter sent to the claimant adequately addresses the rating criteria and effective date provisions that are pertinent to the claims.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The claimant was afforded several VA medical examinations.  Neither the claimant nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis and/or other organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Lumbar Spine Degenerative Disc Disease 

The Service Treatment Reports (STRs) do not mention a lumbar spine injury or complaint.  The spine was normal at the time of separation.  

The Veteran first applied for service connection in August 2007.  He related that arthritis of the spine was caused by an injury received in an auto accident during active service.  He submitted an Air Force accident report that corroborates that he was injured in an accident in December 1956.  He reported recent medical treatment at a private Tulsa, Oklahoma, hospital and at VA clinics in Tulsa and Muskogee.  

The accident report that the Veteran submitted is an Air Force (AF) Form 122, Supervisor's Report of Ground Accident (hereinafter: the Form).  The Form reflects that on December 15, 1956, the Veteran was involved in a motor vehicle collision.  The Veteran is listed on the Form as a non-fatally injured individual, but no other details concerning the injury is disclosed on the Form.  The Form indicates that the Veteran's vehicle suffered damage to the right side, top, and windshield, which is arguably consistent with the Veteran's later claim that his vehicle rolled over after being struck broadside on the right side by another vehicle.

A January 31, 1957-dated commander-to-commander letter reflects that the Veteran's commanding officer certified to an Air Force hospital commander that the Veteran was on duty on the day of the car accident and that the Veteran had suffered injuries during that accident.

In October 2007, the RO denied service connection for the lumbar spine on the basis that the STRs are silent for such an injury, the spine was normal at the time of separation, and that Muskogee VA Medical Center records do not contain a diagnosis for current back pains.  

The Veteran subsequently submitted private medical records.

In February 2008, the RO denied service connection for arthritis of the spine.

According to a January 2009 VA report, the Veteran exhibited impaired coordination, generalized weakness, and ataxia.

In August 2009, the Veteran submitted a lay statement.  In that statement, L. J. qualified herself/himself as a former law enforcement specialist and traffic accident investigator, but offered no credential as a medical professional or traffic accident reconstruction engineer.  In the letter, the former law enforcement officer asserted that the accident reports of record are consistent with the spine injuries reported by the Veteran and offered a short rationale. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge that he was hospitalized after the December 1956 auto accident.  He testified that he began receiving private medical treatment for his back about 5 years after active service.  

In July 2010, the Board remanded the claim for a medical examination.  Since then, the RO obtained VA out-patient treatment reports; however, these do not address the etiology of the lumbar spine disability.  

According to a November 2010 VA compensation examination report, the examiner reviewed the pertinent medical history.  X-rays were taken, relevant symptoms and history was elicited from the Veteran, and the back was examined.  The examiner noted that the Veteran reported that he injured his back in an accident in 1956 and then started to have back problems 10 or 15 years after active service.  The diagnosis was degenerative disease of the thoracolumbar spine with moderate to severe loss of function.  The examiner concluded that it is less likely that the disability is related to active military service, including the car accident.  The rationale is that there is no evidence of lower back disability for many years after active service and this disability was more likely to be age-related. 

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the testimony does not support a later diagnosis by a medical professional concerning the etiology of lumbar spine degenerative disc disease, the testimony will not be afforded weight in that matter.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for lumbar spine degenerative disc disease must therefore be denied. 

Cervical Spine Arthritis

The STRs do not mention a neck injury or complaint.  The neck was found to be normal at the time of separation.  

The Veteran first applied for service connection in August 2007.  He related that arthritis was caused by an injury received in an auto accident in 1956.  He reported recent medical treatment at a private Tulsa, Oklahoma, hospital and at VA clinics in Tulsa and Muskogee.  He submitted an Air Force accident report evincing his involvement in an auto accident on December 15, 1956.

In February 2008, the RO denied service connection for the cervical spine on the basis that the STRs are silent for such an injury, the neck was normal at the time of separation, and Muskogee VA Medical Center records note neck pains, but do not have evidence relating it to active military service.  

In August 2009, L. J. asserted that the accident reports of record are consistent with the spine injuries reported by the Veteran and offered a short rationale. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge; however, that testimony does not mention the neck claim.  

In July 2010, the Board remanded the claims for a medical examination.  Since then, the RO obtained VA out-patient treatment reports; however, these do not address the etiology of a neck condition.  

According to a November 2010 VA compensation examination report, the examiner reviewed the pertinent medical history.  X-rays were taken, relevant symptoms and history was elicited from the Veteran, and the neck was examined.  The diagnosis was mild degenerative changes of the cervical spine with no loss of function.  The examiner concluded that it is less likely that the current neck disability is related to active military service, including the auto accident and injury.  The rationale is that the STRs do not document any neck complaint, the 1958 separation examination report is silent for a neck complaint, and more recent reports reflect that current complaints arose after a slip-and-fall injury in 2004.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves, 22 Vet. App. at 304; Reonal, 5 Vet. App. at 461.  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.  Because the lay evidence does not support a later diagnosis by a medical professional concerning the etiology of cervical spine arthritis, the lay opinions will not be afforded weight in that matter.  38 C.F.R. § 3.159; Jandreau, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for cervical spine arthritis must therefore be denied. 

Arthritis of Both Shoulders

The STRs do not mention a shoulder injury or complaint.  The upper extremities were normal at the time of separation.  

The Veteran applied for service connection for the shoulders in November 2007.  He reported a history of shoulder pains dating back to 1969.  He related that arthritis of the shoulders was caused by an injury received in an auto accident in 1956.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge; however, that testimony does not mention the bilateral shoulder disability.  

In July 2010, the Board remanded the claims for a medical examination.  Since then, the RO obtained VA out-patient treatment reports; however, these do not address the etiology of the shoulder disability.  

According to a November 2010 VA compensation examination report, the examiner reviewed the pertinent medical history.  X-rays were taken, relevant symptoms and history was elicited from the Veteran, and the shoulders were examined.  The diagnosis was mild degenerative joint disease of both shoulders.  The examiner concluded that it is less likely that the current bilateral shoulder disability is related to active military service, including the auto accident and injury.  The rationale is that the STRs do not document any shoulder complaint, the 1958 separation examination report is silent for a shoulder complaint, and it is likely that the shoulder complaints are related to normal wear and tear and to a slip-and-fall injury in 2004.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves, 22 Vet. App. at 304; Reonal, 5 Vet. App. at 461.  The lay evidence will not be afforded weight because it does not support a later medical diagnosis.  38 C.F.R. § 3.159; Jandreau, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for arthritis of both shoulders must therefore be denied. 

Residuals of Head Injury 

The STRs mention headaches in very warm weather; however, the head was normal at the time of separation.  

In November 2007, the Veteran reported that he had brain surgery in 2006 that he felt was related to injury received in the auto accident in 1956.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge that he was hospitalized after the December 1956 auto accident.  He testified that he fell on his head after active service because of his back injury during active service.  

In July 2010, the Board remanded the claim for a medical examination.  

According to a June 2011 VA compensation examination report, the Veteran reported that he possibly lost consciousness for a short time after his December 1956 auto collision and he apparently "came to" at the hospital.  He underwent brain surgery in 2006.  The current diagnosis was mild traumatic brain injury.  The examiner concluded that it is at least as likely as not that mild traumatic brain injury was incurred during active military service and offered a short rationale.  The examiner listed the current residuals of the service-connected head injury as urinary continence, lack of balance, and olfactory nerve loss, and noted that the Veteran cannot dress himself and must use diapers.

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez, 22 Vet. App. at 304; Reonal, 5 Vet. App. at 461. 

The lay evidence is competent and credible.  Washington, supra.  Moreover, because the testimony supports a later diagnosis by a medical professional concerning the etiology of traumatic brain injury, the testimony must be afforded some weight in that matter.  38 C.F.R. § 3.159; Jandreau, supra.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for mild traumatic brain injury as a residual of a head injury must therefore be granted.  


ORDER

Service connection for lumbar spine degenerative disc disease is denied. 

Service connection for arthritis of the cervical spine is denied. 

Service connection for arthritis of both shoulders is denied. 

Service connection for mild traumatic brain injury as a residual of a head injury is granted. 

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


